DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 2/9/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yen et al. US 2020/0075729.
Re claim 1, Yen teaches a method of manufacturing a semiconductor device (fig2-12), comprising: 
forming a fin structure (116A and 116B, fig10, [59]) having a channel region (116A as p channel and 116B as n channel, [59]) protruding from an isolation insulating layer (120, fig10, [52]) disposed over a semiconductor substrate (100, fig10, [38]); 
performing a cleaning operation ([56]); and 
forming an epitaxial semiconductor layer (126, fig14B, [55]) over the channel region, 
wherein the cleaning operation and the forming the epitaxial semiconductor layer are performed in a same chamber without breaking vacuum (in situ process of forming 126 after native oxide cleaning, [56]).
Re claim 8, Yen teaches a method of manufacturing a semiconductor device (fig2-12), comprising: 
forming a fin structure (116A and 116B, fig10, [59]) having a channel region (116A as p channel and 116B as n channel, [59]) protruding from an isolation insulating layer (120, fig10, [52]) disposed over a semiconductor substrate (100, fig10, [38]) and a bottom region (part of 116A and 116B in contact with 118, fig10) embedded in the isolation insulating layer, wherein the channel region is made of SiGe (116, fig14A, [63]) and the bottom region is made of Si (102, fig14A, [63]), a liner dielectric layer (118, fig14A, [51]) disposed between the bottom region and the isolation insulating layer (fig14A), and a top of the liner dielectric layer exposed from the isolation insulating layer (top of 118 exposed, fig14); 
performing a cleaning operation on the channel region ([56]), the isolation insulating layer and the liner dielectric layer; and 
forming an epitaxial semiconductor layer (126, fig14B, [55]) over the channel region, 
wherein the cleaning operation and the forming the epitaxial semiconductor layer are performed in a same chamber without breaking vacuum (in situ process of forming 126 after native oxide cleaning, [56]).
Re claim 9,Yen teaches the method of claim 8, wherein the epitaxial semiconductor layer only partially covers the exposed top of the liner dielectric layer (fig14C).
Re claim 11, Yen teaches the method of claim 8, wherein the epitaxial semiconductor layer is a Si layer (126, fig14C, [55]).
Re claim 12, Yen teaches the method of claim 8, wherein the liner dielectric layer includes silicon nitride (118, fig14C, [51]), and the isolation insulating layer includes silicon oxide (120, fig14C, [52]).
Re claim 13, Yen teaches the method of claim 8, wherein the forming the epitaxial semiconductor layer is performed at a temperature in a range from 350 C to 400 C ([58]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. US 2020/0075729 in view of Wu et al. US 2019/0043857.

Re claim 2, Yen teaches the method of claim 1, wherein the cleaning operation is a chemical dry etching using a mixed gas of HF/NH3.
Yen is silent regarding adding N2 gas in the mixture.
Wu teaches dilute gas N2 added in a HF/NH3 mix to adjust etch rate and avoid damage of the fin structure ([37]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yen and Wu to add in a dilute N2 gas to tune the etch rate and prevent structure degrade during the etching process (Wu, [37]).
Re claim 3, Yen modified above teaches the method of claim 2, wherein the cleaning operation is performed at a temperature in a range from 30C to 100C (Yen, [56]).
Re claim 4, Yen modified above teaches the method of claim 2, wherein the cleaning operation is performed for a time duration in a range from 5 min to 15 min (Yen, [56]).
Re claim 5, Yen modified above teaches the method of claim 2, further comprising performing a sublimation operation between the cleaning operation and the forming the epitaxial semiconductor layer to remove by- products of the cleaning operation (Yen, [57]).
Re claim 6, Yen modified above teaches the method of claim 5, wherein the sublimation operation is performed at a temperature (Yen, when sublimation is set close to 300C in the range of 50-300C, [57]) higher than the cleaning operation (Wu, 100-150C, [41]; Yen, [56]) and lower than the forming the epitaxial semiconductor layer (Yen, 350-500C, [58]).
Re claim 7, Yen modified above teaches the method of claim 5, wherein the sublimation operation is performed in a H2 ambient (Yen, [57]).
Re claim 14, Yen teaches the method of claim 8, wherein the cleaning operation is a chemical dry etching using a mixed gas of HF and NH3 ([56]), at a temperature in a range from 40 C to 70 C ([56]).
Yen is silent regarding adding N2 gas in the mixture.
Wu teaches dilute gas N2 added in a HF/NH3 mix to adjust etch rate and avoid damage of the fin structure ([37]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yen and Wu to add in a dilute N2 gas to tune the etch rate and prevent structure degrade during the etching process (Wu, [37]).
Re claim 15, Yen modified above teaches the method of claim 14, wherein no noble gas is added to the mixed gas (Wu, mixed gas of HF, NH3 and N2, [37]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. US 2020/0075729 in view of Chen et al. US 2019/0157156.

Re claim 10, Yen teaches the method of claim 9, a thickness of the liner dielectric layer at the top of the liner dielectric layer (118, 1-5nm, fig14C, [51]).
Yen is silent regarding wherein a thickness of the epitaxial semiconductor on the liner dielectric layer is 10% to 80% of a thickness of the liner dielectric layer at the top of the liner dielectric layer
Chen teaches wherein a thickness of the epitaxial semiconductor on the liner dielectric layer (121 of 1-2A, fig2B, [35]) to avoid material loss in the fin structure ([36]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yen and Chen to adjust the thickness of the epitaxial layer to prevent material loss in the SiGe in structure (Chen, [36]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. US 2020/0075729 in view of Sato et al. US 2019/0157049.

Re claim 16, Yen is silent regarding the method of claim 8, wherein the chamber is a furnace in which multiple substrates are processed at the same time.
Sato teaches a furnace in which multiple substrates are processed at the same time capable to uniformly process all the substrates (fig10, [5]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yen and Sato to use a process chamber capable to uniformly process a substrate (Sato, [5]).

Claims  21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. US 2020/0135580 in view of  Yen et al. US 2020/0075729.

Re claim 21, Hsieh teaches a method of manufacturing a semiconductor device, comprising: 
forming a first dielectric layer (275, fig2, [32]) over a first pair of semiconductor fins (fin with 230/231, fig2, [31]) and a second pair of semiconductor fins (fin with 240/241, fig2, [31]) such that the first dielectric layer fills a space between the second pair of semiconductor fins (275 between 240 and 241, fig2); 
forming a second dielectric layer (300, fig2, [34]) over the first dielectric layer such that the second dielectric layer fills a space between the first pair of semiconductor fins (300 between 230 and 231, fig2); 
recessing the second dielectric layer below a top of each of the first pair of semiconductor fins (fig5); 
forming a third dielectric layer (410, fig6, [42]) over the recessed second dielectric layer (300, fig6, [34]); 
recessing the third dielectric layer (fig8) below the top of the first pair of semiconductor fins; 
forming a fourth dielectric layer (500, fig9, [45]) over the recessed third dielectric layer (410, fig9, [42]); 
recessing the fourth dielectric layer (500, fig10) and the first dielectric layer (275, fig10) below the top of the first pair of semiconductor fins, thereby forming a wall fin (300, fig10, [51]) disposed between the first pair of semiconductor fins (230/231, fig2, [31]); 
Hsieh is silent regarding performing a cleaning operation; and forming an epitaxial semiconductor layer over channel regions of the first and second pairs of semiconductor fins, wherein the cleaning operation and the forming the epitaxial semiconductor layer are performed in a same chamber without breaking vacuum.
Yen teaches performing a cleaning operation ([56]); and forming an epitaxial semiconductor layer (126, fig14B, [55]) over channel regions of the first and second pairs of semiconductor fins (116A and 116B, fig11, [59]), wherein the cleaning operation and the forming the epitaxial semiconductor layer are performed in a same chamber without breaking vacuum (in situ process of forming 126 after native oxide cleaning, [56]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yen and Hsieh to form a channel with reduced channel resistance, high efficient mobility and better drain-induced barrier lowering (Yen, [59]).
Re claim 23, Hsieh modified above teaches the method of claim 21, wherein no wall fin is formed between the second pair of semiconductor fins (Hsieh, fig12).
Re claim 24, Hsieh modified above teaches the method of claim 21, wherein the channel regions of the first pair of semiconductor fins are made of Si (Yen, 106, fig12, [41]; Hsieh, [31]), and the channel regions of the second pair of semiconductor fins are made of SiGe (Yen , 114, fig12, [44]; Hsieh, [31]).

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
The following is an examiner’s statement of reasons for allowance: currently claim 22 include allowable matter because the closest prior art does not appear to disclose, alone or in combination, the limitations related to the structure of the wall fin between the first pair of semiconductor fins.
Specifically, the limitations are material to the inventive concept of the application in hand to form different wall isolation structure between fins with different spacing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812